Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation “an first brake member” in line 6;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Buck (US 5,904,075).
Buck (US 5,904,075) discloses the limitations of claims 1 and 11 as follows:1. (Currently Amended) A tong for handling a tubular, comprising: 
a jaw carrier (15, 16) having an active jaw (20, 21) movable from a retracted position to an extended position relative to the jaw carrier; 
a cam body (6) disposed about the jaw carrier and rotatable relative to the jaw carrier; and 
a brake assembly including a first brake member (18) for engaging an upper surface (of 15) coupled to the jaw carrier.  
11. (Original) The tong of claim 1, wherein the upper surface (of 15) is a surface of the jaw carrier (15 and 16 are both parts of the jaw carrier).  

Claims 1-2, 8, 11 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Haney et al (US 4,867,236).
Haney et al (US 4,867,236) discloses the limitations of claims 1-2, 8, 11 and 20-23 as follows:
1. (Currently Amended) A tong for handling a tubular, comprising: 
a jaw carrier (66) having an active jaw (50) movable from a retracted position to an extended position relative to the jaw carrier; 
a cam body (44) disposed about the jaw carrier and rotatable relative to the jaw carrier; and 
a brake assembly including a first brake member (78) for engaging an upper surface (70) coupled to the jaw carrier.  
2. (Original) The tong of claim 1, wherein the brake assembly further comprises a second brake member (78, lower, Figure 8) for engaging a lower surface coupled to the jaw carrier.  
8. (Original) The tong of claim 2, further comprising an actuator (76) for actuating at least one of the first brake member and the second brake member.  
11. (Original) The tong of claim 1, wherein the upper surface is a surface of the jaw carrier. (Figure 1) 
20. (Original) A method of rotating a tubular using a tong, comprising: 
inserting the tubular into the tong, the tong having a jaw carrier (66) including an active jaw (50) and a cam body (44); 
retaining the jaw carrier using a brake assembly (76, 78); 
rotating the cam body relative to the jaw carrier to radially extend the active jaw into engagement with the tubular (Figure 5); 
rotating the jaw carrier using the cam body; 
disengaging the brake assembly from retaining the jaw carrier; and 
rotating the tubular gripped by the at least one active jaw .  (Column 5, Line 29 - Column 6, Line 4)
21. (New) The method of claim 20, wherein the brake assembly comprises an upper brake for engaging a upper surface coupled to the jaw carrier; and a lower brake for engaging a lower surface coupled to the jaw carrier.  (78, two pads, correspond to the upper and lower brake elements - Figure 8)
22. (New) The method of claim 21, wherein at least one of the upper brake and the lower brake comprises an active brake.  (Elements 78 are actively engaged by 76.)
23. (New) The method of claim 21, wherein the method includes independently moving the upper brake and the lower brake. (Both pads 78 are moved simultaneously by 76, and independently from other functional equipment.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Buck (US 5,904,075) in view of Buck (US 6,050,156).
Buck (US 5,904,075) in view of Buck (US 6,050,156) discloses the limitations of claims 2-5 and 7 as follows:2. (Original) Buck ‘075 discloses the tong of claim 1, however fails to specify wherein the brake assembly further comprises a second brake member for engaging a lower surface coupled to the jaw carrier.  
Buck (US 6,050,156) teaches:
A brake assembly including a first brake member (14) for engaging an upper surface coupled to the jaw carrier, and a second brake member (15) for engaging a lower surface coupled to the jaw carrier. (Figure 4)Therefore it would have been obvious to modify Buck as taught by Buck (US 6,050,156) to obtain the invention as specified in the claim. 
The combination discloses:
3. (Original) The tong of claim 2, wherein the first brake member and the second brake member are independently movable. (The upper and lower brake ring plates 14 and 15 may be independently removed due to each having their own bolts, Figure 4) 
4. (Original) The tong of claim 2, wherein the first brake member is attached to an upper portion of the tong.  (As the term "upper" is relative, the attachment point of brake ring plate 14 of Buck '156 is considered to read on the claim.)
5. (Original) The tong of claim 4, wherein the second brake member is attached to a lower portion of the tong.  (Figure 4, Buck '156)
7. (Original) The tong of claim 2, wherein at least one of the first brake member and the second brake member comprises an arm portion (the overhanging sections of 14 and 15, shown in Figure 4, Buck '156, extending to the left) and an engagement portion (the sections of 14 and 15 that actively contain 25).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Haney et al (US 4,867,236) alone.
Haney et al (US 4,867,236) discloses the limitations of claim 10 alone as follows:
10. (Original) Haney discloses the tong of claim 1, however fails to specify wherein the tong includes a plurality of first brake members.  
The Examiner takes Official Notice that a plurality of first brake members of those shown by Haney would have been an obvious design choice at the time the invention was filed.
It has been held that the mere duplication of essential working parts requires only nominal skill in the art.
Thus, one of ordinary skill in the art would have recognized that using additional brake members would have provided predictable results and a reasonable expectation of success at insuring more effective and controlled braking.
Therefore it would have been obvious to modify Haney as taught by Official Notice to obtain the invention as specified in the claim. 

Allowable Subject Matter
Claims 6, 9-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679